Ellsworth, J.
We think the testimony of Wm. Platt was admissible.
The point in dispute, was, whether the defendant did make an assault on Mrs. Stratton. Her assertion that he did, or her exclamation implying that he did, would not alone be evidence tending to prove the fact. But here the plaintiffs claim to have proved, that just at the commencement of the evening, the defendant entered, uninvited, into the bed-room of Mrs. Stratton ; as they claim, to meet her there alone in the dark ; and under pretence that he wanted to get a newspaper, induced her daughter to leave the room, and go below for a light; and further, that as she returned, and after the exclamations of Mrs. Stratton, he hastily fled, without apparent cause.
These facts are certainly admissible to the jury, and are highly important in their character. Now, in the first place, even if Mrs. Stratton's exclamation, implicating the defendant, be not admissible, still as all the evidence came in together, the objection should have been especially taken to the objectionable part, as then, the attention of the court would have been called to the precise question. A general objection after testimony is received, is not sufficient *331for a rejection of a portion of it, as we held in Merriam v. New-York & New-Haven R. R. Co. at the present term of the court, in New-Haven. But if it were otherwise, the words of Mrs. Stratton would be admissible. They are in the nature of an accusation of the defendant to his face. He was certainly there with Mrs. Stratton, alone in her bedroom, in the dark. She exclaimed or spoke up let go of me”-“ keep your hands off of me”-keep your distance.” To which the defendant made no reply, and immediately left, before the daughter returned to the room, and soon quit the house. He must have heard the words of Mrs. Stratton, for they were repeated, with great emphasis; and they were not unmeaning. He made no reply, and left abruptly, without any assignable cause; which would have been an unnatural course, if nothing improper had been attempted. The evidence clearly conduces to prove guilt. With other evidence, such as was introduced on the trial, it might be sufficient to satisfy the jury.
It is said, Mrs. Stratton cannot make testimony for herself: and that what she said is nothing more than this-no fact of the res gesta, nor qualifying any act ox declaration of his ; for it is said, none is proved and must not be assumed. We assent to the law ; but hold it not applicable to this case. The evidence is received as a charge of crime, which charge the defendant does not deny or resent, but flees from the accuser.
We advise no new trial to be granted.
In this opinion the other Judges concurred.
New trial not to be granted.